Citation Nr: 0415250	
Decision Date: 06/15/04    Archive Date: 06/23/04	

DOCKET NO.  03-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel






INTRODUCTION

The veteran had active military service from January 1974 to 
October 1976.  

This matter arises from a December 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.

Jurisdiction of the case later was transferred to the VAMC in 
Wichita, Kansas.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The RO denied reopening the veteran's claim of 
entitlement to service connection for a low back disability 
when it issued an unappealed rating decision in August 2000.  

3.  Evidence submitted since the RO's August 2000 rating 
decision, when viewed in the context of all the evidence, is 
either is cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disability.  


CONCLUSION OF LAW

Evidence submitted since the August 2000 rating decision 
wherein the RO denied entitlement to service connection for a 
low back disability is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5103, 5013A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records 
from Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist the 
claimant in reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.    

In the instant case, the RO furnished the veteran with a 
letter dated October 30, 2002, that notified him of detailed 
information about the new rights provided under the VCAA.  
This was well in advance of the RO's ultimate decision in 
this case.  That correspondence described the evidence needed 
to substantiate the claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  

In the December 2002 rating decision and the statement of the 
case issued by the RO to the veteran in April 2003, the RO 
informed the veteran of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this matter turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
noted above, the veteran was afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, each of the four content requirements of a VCAA 
notice have in the aggregate been fully satisfied.  



The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.    


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
only to claims filed after August 29, 2001, the effective 
date of the amendment.  

In this case, the veteran's claim was filed in September 
2002.  Accordingly, the amended provisions of 38 C.F.R. 
§ 3.156(a) will be applied in this case.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  


Factual Background & Analysis

The evidence which was of record prior to the August 2000 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a low back disability 
included the veteran's service medical records, records of 
his private and VA medical treatment and examination from 
1995 to 1998, and various statements submitted by the 
veteran.  

Together, this evidence indicated that the veteran had 
injured his low back after falling from a pole while on 
active duty in February 1975.  At that time, he had minimal 
tenderness in the region of the lumbar spine, no muscle 
spasm, and full range of motion.  Conservative treatment was 
administered.  The remainder of his service medical records 
was negative for any complaints or treatment regarding his 
low back.  

It was not until 1995 that a private physician noted that the 
veteran complained of minimal soreness in the low back 
region.  A lumbar myelogram and X-ray studies conducted in 
July 1995 failed to reflect any significant abnormality of 
the lumbar spine.  Nothing in the private medical records 
related the low back symptomatology complained of by the 
veteran to an incident of his military service.  

During a VA physical examination conducted in June 1998 the 
veteran complained of multiple joint pain, to include the 
lumbar spine.  Chronic lumbosacral strain was diagnosed.  
However, the physician did not relate it to an incident of 
the veteran's military service.  

Of particular note is the report of a private physician dated 
in February 1998.  Therein, symptomatology associated with 
the veteran's lumbar spine was attributed to trauma to the 
low back incurred as a result of heavy lifting 2 1/2  years 
earlier.  

Based upon the foregoing information, the RO denied the 
veteran's claim for service connection for a low back 
disability.  




Evidence submitted in conjunction with the current claim 
includes reports of the veteran's private medical treatment 
from 1996 to 1999, along with records of his VA medical 
treatment during 2002 and 2003.  

The records dated from 1996 to 1999 show the veteran was 
treated for complaints of low back pain which were related to 
a work injury.  In 1998 he gave a history of having hurt his 
back 1/2 years earlier after lifting.  Radiographic studies 
were normal and there was no evidence of lumbar spine 
pathology.  

Private treatment reports dated in August 1995 show the 
veteran initially reported with complaints of back pain which 
were directly related to lifting an object at work 2 1/2 months 
before.  

The medical treatment reports in their entirety show there 
were no complaints of back symptomatology from the time the 
veteran got out of service until 1995.  Nothing in the 
records recently submitted relates a low back disability to 
an incident of the veteran's military service.  

Although the evidence submitted in conjunction with the 
current claim is new, in that it was not of record when the 
prior denial was rendered by the RO in August 2000, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  

The more recently submitted evidence, either by itself or 
when considered with evidence previously of record is not 
"new and material."  Instead, it is cumulative and redundant 
of evidence previously submitted.  

Accordingly, it is insufficient to reopen the veteran's claim 
for service connection for a low back disability because it 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disability, the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



